PER CURIAM.
Appellants were convicted of breaking and entering with intent to commit a felony and grand larceny, each arising out of the same episode, and were sentenced concurrently on both offenses. Accordingly, we vacate the sentence on the lesser offense for reasons explained in Edmond v. State, Fla.App.2d 1973, 280 So.2d 449, without requiring that the appellant be returned to the trial court. In all other respects the judgment and valid sentence are
Affirmed.
MANN, C. J., and HOBSON and Mc-NULTY, JJ„ concur.